DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-3, 6-10, 14-18 and 21-29 are currently pending. 
Claim(s) 1, 14 and 16 have been amended.
Claim(s) 14-18 and 21-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device for measuring pH in a single cell (Group II), method for making a device that measures the pH inside a single cell (Group III) and method of measuring pH in a cell (Group IV), there being no allowable generic or linking claim. 
Claim(s) 4-5, 11-13 and 19-20 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, 10 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0222958, Pourmand et al. in view of “Electrochemical Biosensor Applications of Polysaccharides Chitin and Chitosan” (2013), hereinafter referred to as Suginta et al.
Regarding claim 1
Pourmand teaches a device for measuring pH inside a single cell (corresponding to a nanopore device that uses scanning ion conductance microscopy and can be used 
(a) a nanopipette structure (corresponding to a sensor in the form of a nanopipette) [Abstract, paragraphs 0074 and 0171] that (i) is operatively connectable to a micromanipulator and sensing device for piercing a cell on a support (the nanodevice can be used for manipulating and sensing the ions in a single cell by probing) [paragraphs 0005-0007, 0076 and 0125], (ii) contains a working electrode therein (the nanopipette has an interior bore containing an electrode therein) [paragraphs 0033 and 00074], and (iii) contains a polymer coating that selectively absorbs hydrogen ions (corresponding to a polymer coating that selectively binds to hydronium ions) [paragraphs 0033 and 0036], wherein said polymer coating comprises a layer of chitosan material [paragraphs 0093, 0098, 0101 and 0135];
(b) said nanopipette structure further connected to an amplifier circuit (measuring circuit including an amplifier) constructed to apply different voltages between the working electrode (104) and a reference electrode (110) in a solution (106) (the amplifier delivers a reversible voltage differential between said working electrode relative to the reference electrode) [Fig. 1, paragraphs 0039 and 0116] and further constructed to measure an ionic current between the working electrode and the reference electrode under the different voltages (the ion current is measured as a voltage is applied) [paragraphs 0039, 0041, 0077, 0091, 0116 and 0185-0187]; and 
(c) logic means for correlating the ionic currents resulting from different voltages measured by said amplifier circuit with pH values within a cell outside the nanopipette structure (measurements are recorded with pClamp software were imported to 
Pourmand teaches the chitosan having a monomer number of between 3800 and 20,000 daltons [paragraph 0108].  
Pourmand does not teach a chitosan having a monomer unit of between 30,000 and 60,000 units.
Suginta teaches that a chitosan having a monomer unit of between 30,000 and 60,000 (less than about 50,000 Da to greater than about 500,000 Da) is a readily available biomaterial providing remarkable biocompatibility and pronounced film-forming capability in the field of biosensors [Page 5461, Col. 2, Page 5462, Col. 2 to Page 5463, Cols. 1-2; see also Page 5473].  Said biomaterial containing multiple oxygen- and nitrogen-based functional groups that can be chemically modified to the needs of a particular application [Page 5473].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Chitosan of Pourmand to comprise a monomer unit of between 30,000 and 60,000 units, as in Suginta, because a Chitosan having a monomer unit within said range provides the combined benefits of natural availability and inherent biocompatibility, effective adhesive film-forming properties, and numerous oxygen and nitrogen residues that can be used to fine tune the materials properties to the needs of a particular application through chemical modification [Page 5461, Col. 2, Page 5462, Col. 2 to Page 5463, Cols. 1-2 and Page 5473].  One of ordinary skill in the art would have found obvious to choose from the known available biomaterials and 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 7
	Pourmand teaches the device as set forth above, wherein the polymer coating is selected from the group consisting of sulfonated tetrafluorethylene copolymer (Nafion.RTM.), poly-1-lysine, and alginate [paragraphs 0093, 0098, 0101 and 0135].
Regarding claim 10
	Pourmand teaches the device as set forth above, wherein the working electrode and the counter electrode are Ag/AgCl [paragraph 0143, 0154 and 0158].
Regarding claim 29
	Pourmand teaches the device as set forth above, wherein the layer of chitosan is directly bound to the inner surface of the nanopipette structure at a tip of the nanopipette structure (the ions are bound in the vicinity of the interior of the nanopipette, near the tip, the binding molecule being a polysaccharide such as chitosan) [Pourmand, paragraph 0012, 0036 and 0106; Suginta, Page 5463, Col. 1 and Page 5465, Col. 2].
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0222958, Pourmand et al. in view of “Electrochemical Biosensor Applications of Polysaccharides Chitin and Chitosan” (2013), Suginta et al. as applied to claims 1, 7, 10 and 29 above, and further in view of US 2012/0225435, Seger, et al.
Regarding claim 2
All the limitations of claim 1, from which claim 2 depends have been set forth above.
Pourmand teaches the sensing device comprising a SICM (scanning ion conductance microscope) (the nanodevice can be used for manipulating and sensing the ions in a single cell by probing with a scanning Ion conductance microscope – SICM) [paragraph 0076]
Pourmand does not teach the micromanipulator comprising a xyz controller controlling the nanopipette for movement to and into a single cell.
Seger discloses a xyz controller controlling the nanopipette for movement to and into a single cell (xyz controller attached to nanopipette for controlling mechanical movement of the nanopipette in submicron x and y steps, and also controlling the movement of said nanopipette in a z direction, said xyz controller further having electronic controls for controlling said mechanical movements according to user defined control) [paragraph 0025].
Pourmand and Seger are analogous inventions in the field of nanopore devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the micromanipulator of Pourmand to comprise an XYZ .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0222958, Pourmand et al. in view of “Electrochemical Biosensor Applications of Polysaccharides Chitin and Chitosan” (2013), Suginta et al. as applied to claims 1, 7, 10 and 29 above, and further in view of US 7,573,572, Hamilton.
Regarding claim 3
All the limitations of claim 1, from which claim 3 depends have been set forth above.
Pourmand teaches an amplifying circuit for detecting ionic currents (nanopipette electrodes are connected to the amplifier and the ion current is measured at voltages ranging from -800 to +800 mV) [paragraphs 0039, 0041, 0077, 0091, 0116 and 0185-0187].
Pourmand does not teach the amplifying circuit comprising a detection circuit with gain controls and with a low pass filter.
Hamilton discloses that the amplifying circuit can comprise a detection circuit with gain controls (gain controls 500; Col. 3, lines 33-37; figure 1) and with a low pass filter (low pass filter 202; Col. 1, lines 50-59 and Col. 3, lines 10-17; see also Fig. 1). 
Pourmand and Hamilton are analogous inventions in the field of amplifier circuits.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the amplifier circuit of Pourmand to comprise a detection circuit with gains control and with a low pass filter, as in Hamilton, in order to allow the .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0222958, Pourmand et al. in view of “Electrochemical Biosensor Applications of Polysaccharides Chitin and Chitosan” (2013), Suginta et al. as applied to claims 1, 7, 10 and 29 above, and further in view of “Engineered Proteins for Bioelectrochemistry” (2014”, Akram et al.
Regarding claim 6
All the limitations of claim 1, from which claim 6 depends, have been set forth above.
Pourmand discloses that the chitosan material comprises a protein attached thereto (saccharide binding molecule like lectin where the saccharide is chitosan) [paragraphs 0033 and 0036].
Pourmand does not teach that the protein is a hemeprotein. 
Akram a discloses hemeprotein (hemoglobin, myoglubin and neuroglobin; page 14, paragraph 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the California and Akram disclosures, by using chitosan attached to a heme protein, thereby providing the advantage of an ideal electrode coating that serves the purpose of measuring the redox potentials in the system (page 11, paragraph 4; page 14, paragraph 2 of Akram).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0222958, Pourmand et al. in view of “Electrochemical Biosensor Applications of Polysaccharides Chitin and Chitosan” (2013), Suginta et al. as applied to claims 1, 7, 10 and 29 above, and further in view of US 2012/0298530, Yunus, et al.
Regarding claim 8
All the limitations of claim 1, from which claim 8 depends have been set forth above.
Pourmand does not teach the amplifier circuit comprising a potentiostat connected to the reference electrode and responsive to input from an amplifier having an input from the working electrode.
Yunus discloses a potentiostat connected to the reference electrode and responsive to input from an amplifier having an input from the working electrode (a system for measuring pH containing a potentiostat with a working electrode, an input to receive the potential to be applied between the working an reference electrode, and an output to transmit a signal representative of the current flowing between a counter electrode and the working electrode) [Abstract; paragraphs 0012 and 0014; figure 1; claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the amplifier circuit of Pourmand to comprise a potentiostat, as in Yunus, for providing the advantage of reliable and repeatable measurements [Yunus, paragraph 0012].
Regarding claim 9
Modified Pourmand teaches the device as set forth above, wherein the potentiostat is connected to a counter electrode that is also connected to the .

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that Suginta does not teach or suggest that the above-mentioned properties are absent from chitosan having a monomer number between 3800 and 20,000 daltons taught in Pourmand. 
Applicant further argues that neither does Suginta teach that these properties are present in chitosan having a monomer unit between 30,000 and 60,000 units. 
Applicant further argues that it is unclear why a person of ordinary skill in the art would be motivated to replace the chitosan taught by Pourmand with a chitosan taught in Sugnita.
Examiner respectfully disagrees. Suginta teaches that Chitosan is commercially available in the physical forms of white powders, flakes, and small beads but with high (>∼500 kDa), medium (∼50−500 kDa), and low (<∼50 kDa) molecular weights and a range of degrees of deacetylation.  Said Chitosan, in the above monomer ranges, providing remarkable biocompatibility and pronounced film-forming capability in the field of biosensors [Page 5461, Col. 2, Page 
Therefore, one of ordinary skill would have found obvious to modify the Chitosan disclosed in Pourmand with a Chitosan as disclosed in Suginta because said is a known commercially and readily available biomaterial exhibiting remarkable biocompatibility and pronounced film-forming capability in the field of biosensors [Page 5461, Col. 2, Page 5462, Col. 2 to Page 5463, Cols. 1-2; see also Page 5473].  
One of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  
Suginta further teaches that said biomaterial, in the above prescribed commercially available ranges, containing multiple oxygen- and nitrogen-based functional groups that can be chemically modified to the needs of a particular application [Page 5473].  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721